UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
SCOTT W. HELFINSTINE, Case No. 1:18-cv-679
Plaintiff,
Black, J.
VS. Litkovitz, M.J.
MR. LAWLESS, e¢ al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff, a prisoner at the Southern Ohio Correctional Facility (SOCF), has filed a pro se
civil rights complaint pursuant to 42 U.S.C. § 1983 against defendants Mr. Lawless, Mrs. Linnea
Mahlman, Mr. Steven, and Mr. D. Lewis. On sua sponte screening by the Court pursuant to 28
U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1), plaintiff's claims were dismissed with the exception
of plaintiff's First Amendment retaliation claim against defendant Lawless and his Eighth
Amendment claims against defendants Lawless, Lewis, and Steven. This matter is before the
Court on defendants’ motion for judgment on the pleadings (Doc.14), plaintiffs memorandum in
opposition (Doc. 16), and defendants’ reply memorandum (Doce. 17).

I. Allegations of the complaint

Plaintiff alleges that he was denied recreation in August, September, and October of 2017
while an inmate at SOCF. (See Doc. 3). Plaintiff also claims that as a result of filing informal
complaint resolutions concerning the denial of recreation he was subjected to retaliation and
other violations of his First and Eighth Amendment rights.

II. Legal Standard

Courts apply the same analysis to motions for judgment on the pleadings under Rule
12(c) as they apply to motions to dismiss under Fed. R. Civ. P. 12(b)(6). See Warrior Sports,
Inc. v. Nat'l Collegiate Athletic Ass’n, 623 F.3d 281, 284 (6th Cir. 2010). “For purposes of a

motion for judgment on the pleadings, all well-pleaded material allegations of the pleadings of
the opposing party must be taken as true, and the motion may be granted only if the moving
party is nevertheless clearly entitled to judgment.” JPMorgan Chase Bank, N.A. v. Winget, 510
F.3d 577, 582 (6th Cir. 2007) (internal citation and quotation marks omitted). However, the
Court need not accept as true legal conclusions or unwarranted factual inferences. /d. (citing
Mixon v, Ohio, 193 F.3d 389, 400 (6th Cir. 1999)).

To withstand a Rule 12(c) motion for judgment on the pleadings, “a complaint must
contain direct or inferential allegations respecting all the material elements under some viable
legal theory.” Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 336 (6th Cir.
2007). “The factual allegations in the complaint need to be sufficient to give notice to the
defendant as to what claims are alleged, and the plaintiff must plead ‘sufficient factual matter’ to
render the legal claim plausible, i.e., more than merely possible.” Fritz v. Charter Twp. of
Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (citing Asheroft v. Iqbal, 556 U.S. 662, 677-78
(2009)). A “legal conclusion couched as a factual allegation” need not be accepted as true, nor
are recitations of the elements of a cause of action sufficient. Hensley Mfg. v. ProPride, Inc.,
579 F.3d 603, 609 (6th Cir. 2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007)).

III. Defendants’ motion for judgment on the pleadings should be granted.

Defendants move for judgment on the pleadings pursuant to Federal Rule of Civil
Procedure 12(c) on the basis that plaintiff made a knowing, intelligent, and voluntary waiver of
his claims under Ohio Rev. Code § 2743.02(A)(1) by filing suit in the Ohio Court of Claims
based on the same set of acts or omissions as this case. (Doc. 14). Defendants therefore argue

that plaintiff's claims are barred under the Leaman doctrine of the Sixth Circuit. (/d. at 4).
Defendants’ motion for judgment on the pleadings should be granted because plaintiff's
claims are barred under Leaman v. Ohio Dept. of Mental Retardation & Dev. Disabilities, 825
F.2d 946 (6th Cir. 1987). Ohio Rev. Code § 2743.02(A)(1) provides, in part, that “filing a civil
action in the court of claims results in a complete waiver of any cause of action, based on the
same act or omission, that the filing party has against any officer or employee... .” The waiver
applies to federal causes of actions as well as causes of action based on state law. Savage vy.
Gee, 665 F.3d 732, 738 (6th Cir. 2012) (“federal damages claims against state officials are
barred where claims based on the same act or omission were previously raised in the Court of
Claims. . . .”) (citing Leaman v. Ohio Dept. of Mental Retardation & Dey. Disabilities, 825 F.2d
946 (6th Cir. 1987) (en banc)). See also Thomson v. Harmony, 65 F.3d 1314, 1318 (6th Cir.
1995) (explaining that the Court of Claims Act established a “quid pro quo, in which the state
consents to be sued in exchange for a plaintiff's waiver of claims against the state’s employees”).

A plaintiff's choice to pursue relief in the Court of Claims must be “knowing, intelligent,
and voluntary.” Easley v. Cooper, 1:16-cv-338, 2017 WL 4857605, at *2-5 (S.D. Ohio Oct. 25,
2017) (Report and Recommendation), adopted, 2017 WL 5594125 (S.D. Ohio Nov. 21, 2017)
(quoting Leaman, 825 F.2d at 956). In Leaman, the plaintiff made a knowing and voluntary
waiver of her federal cause of action because she was represented by counsel at the time the
Court of Claims action was filed. /d. (“The finding that the waiver was ‘knowing, intelligent,
and voluntary’ presumably rests upon the fact that Ms. Leaman was represented by competent
counsel when she filed her action in the Court of Claims, and counsel must be presumed to have
known what the Court of Claims Act said. Under the circumstances of this case, we consider
this an adequate foundation for the finding of voluntariness.”). “In contrast, this presumption

does not automatically apply to pro se litigants and district courts must make a factual
determination as to whether a pro se litigant knowingly, intelligently, and voluntarily waived
federal claims when filing suit in the Ohio Court of Claims.” Easley, 2017 WL 4857605, at *2-5
(citing Kajfasz v. Haviland, 55 F. App’x 719, 722 (6th Cir. 2003)). The Court considers a
number of factors in determining whether a waiver is sufficient, including: the number of cases
litigated, proper caption, identification of proper jurisdictional statutes, relevant statutes for the
constitutional claims, and the specific identification of R.C. § 2743.02 “which [would]
illustrate[] that [the plaintiff] was on notice that he would waive his claims. . . by filing suit
there.” Brooks v. McCoy, No. 1:15-cv-39, 2015 WL 4538512, at *2 (S.D. Ohio July 27, 2015).
Plaintiff filed a complaint against the Ohio Department of Rehabilitation and Correction,
Mr. Lawless, Mrs. Linnea Mahlman, Mr. Steven, and Mr. D. Lewis in the Ohio Court of Claims
on September 26, 2018. See Case Information, 2018-0310JD Scott Helfinstine v. Ohio
Department of Rehabilitation and Correction, OHIO COURT OF CLAIMS,
https://ohcourtportal.tylerhost.net/Portal/Home/WorkspaceMode?p=0 (last visited Aug. 29,
2019).! Plaintiff acknowledges his filing in the Ohio Court of Claims, but he alleges he filed the
case “for a different reason.” Plaintiff alleges, “I am suing ODRC for continuing to allow what
goes on here to go on with a blind eye and[d] deaf ears just so they don’t have to speak on it.”
(Doc. 16 at 5). Contrary to plaintiff's allegations, his complaint in the instant federal case was
not filed for “a different reason.” Rather, the complaint filed in federal court appears to be
virtually identical to the complaint he filed in the Ohio Court of Claims, with the exception of the
first page which identifies 42 U.S.C. § 1983 as the statutory basis for his federal claims, while

his Ohio Court of Claims complaint alleges “[t]his is a prison conditions claim authorized by

 

' Federal courts may take judicial notice of proceedings in other courts of record. See Rodic v. Thistledown Racing
Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980) (quoting Granader v. Public Bank, 417 F.2d 75, 82 83 (6th Cir. 1969).
See also National Union Fire Ins. Co. v. VP Bldgs., Inc., 606 F.3d 835, 839 n.2 (6th Cir. 2010); Lyons v. Stovall,
188 F.3d 327, 333 n.3 (6th Cir, 1999),
2743.02(F) of the Ohio Revised Code. ...” Plaintiff's federal court complaint names the same
defendants with the exception of the Ohio Department of Rehabilitation and Correction. All of
the remaining factual allegations and prayers for relief of both complaints are identical.

The Court therefore concludes that plaintiffs federal lawsuit arises from the same acts or
omission alleged in the Ohio Court of Claims case. While “an identity of claims and defendants
is not required” and “[t]he waiver applies to any cause of action, based on the same acts or
omissions, which plaintiff may have against any officer or employee of the state,” Easley, 2008
WL 618642, at *2, given the virtually identical complaints filed by plaintiff in both courts there
is no question that the instant federal lawsuit arises from the same acts and omissions alleged in
the Court of Claims case.

In addition, the Court finds that plaintiff, a pro se litigant, made a knowing, intelligent,
and voluntary waiver of his right to proceed in federal court by filing suit in the Ohio Court of
Claims. See Leaman, 825 F.2d at 956. Although it does not appear that plaintiff is a frequent
filer in this Court, his complaint is organized and coherent. He identified the proper federal
jurisdictional statutes as well as the relevant federal statute for his constitutional claims. He also
omitted the ODRC as a defendant in the federal court complaint, indicating a recognition that the
ODRC is not a proper defendant under 42 U.S.C. § 1983. Additionally, in his Court of Claims
complaint, plaintiff specifically references § 2743.02, which illustrates that he was on notice that
he would waive his claims against the defendants by filing suit there. See Brooks, 2015 WL
4538512, at *2. In light of these factors, the Court finds that plaintiff knowingly, intelligently,
and voluntarily waived his right to file suit against the defendants in federal court.

The Court also notes that plaintiff's complaint was ultimately dismissed by the Ohio

Court of Claims. Nevertheless, it is the act of filing a case with the Ohio Court of Claims that
results in a waiver of federal claims. See Ohio Rev. Code Ann. § 2743.02(A)(1) (“filing a civil
action in the court of claims results in a complete waiver of any cause of action, based on the
same act or omission....””) (emphasis added). See also Fischer v. Kent State Univ., No. 5:09-cv-
315, 2010 WL 11519471, at *2 (N.D. Ohio June 18, 2010) (“whether the plaintiffs action in the
Ohio Court of Claims is dismissed or still pending is irrelevant, as the waiver is complete upon
filing”), aff'd on other grounds, 459 F. App’x 508 (6th Cir. 2012); Higginbotham v. Ohio Dep't
of Mental Health, 412 F. Supp. 2d 806, 812 (S.D. Ohio 2005) (“[p]laintiff’s filing in the Court of
Claims constituted a complete waiver of any state or federal claims against the individual
employees”); Thomas v. Ohio Dep't of Rehab. and Corr., 36 F. Supp. 2d 1005, 1008 n.3 (S.D.
Ohio 1999) (“The language of the statute, as well as that of the Sixth Circuit cases . . . indicate
that filing, alone, is sufficient to trigger the waiver. Here, the ‘quid’ in Thomas’ quid pro quo
existed in the form of her ability to file suit against the state, not to litigate it fully.”).
Accordingly, the Court finds that both lawsuits arise out of the same acts or omissions, and
plaintiff has waived his federal claims against defendants under Leaman. Defendants’ motion
for judgment on the pleadings (Doc. 14) should be GRANTED.”
IV. Conclusion
Based on the foregoing, it is RECOMMENDED that:
1. Defendants’ motion for judgment on the pleadings (Doc. 14) be GRANTED and

plaintiff's complaint be dismissed with prejudice.

 

? Defendants alternatively argue that plaintiff's complaint fails to state a claim for relief under 42 U.S.C. § 1983.
The Court need not reach these alternative grounds for dismissal as the Court concludes the complaint should be

dismissed under Leaman.
2. That all other pending motions be DENIED as moot. See Docs. 26-28, 33, 35, 36.

Date: ROL 9 Shain at Adlon

Karen L. Litkovitz
United States Magistrate J a
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
SCOTT W. HELFINSTINE, Case No. 1:18-cv-679
Plaintiff,
Black, J.
VS. Litkovitz, M.J.
MR. LAWLESS, et al.,
Defendants.
NOTICE

Pursuant to Fed. R. Civ, P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the proposed
findings and recommendations. This period may be extended further by the Court on timely
motion for an extension. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. If the Report and
Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party's objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985), United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
